       Case 16-03278 Document 140 Filed in TXSB on 12/20/19 Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                              ENTERED
                                                                                            12/20/2019
IN RE:                                         §
ULTRA PETROLEUM CORP., et al                   §       CASE NO: 16-32202
       Debtor(s)                               §
                                               §       CHAPTER 11
                                               §
JONAH LLC, et al                               §
     Plaintiff(s)                              §
                                               §
VS.                                            §       ADVERSARY NO. 16-03278
                                               §
ULTRA PETROLEUM CORP., et al                   §
     Defendant(s)                              §

                                           ORDER

        For the reasons set forth in the Memorandum Opinion issued on this date, Jonah LLC, et
al. is entitled to be paid the wellhead value of production as to Classes 2, 3, and 4. A final
evidentiary trial establishing the amount, if any, owed by Ultra to Jonah will be conducted on
March 2, 2020 at 9:00 a.m.

        Not later than February 14, 2020 at 5:00 p.m., Jonah and Ultra must each file a proposed
calculation of any unpaid amounts owed by Ultra, based on the wellhead value of production as
to Classes 2, 3 and 4.

       SIGNED December 19, 2019.


                                                _________________________________
                                                __
                                                           Marvin Isgur
                                                UNITED STATES BANKRUPTCY
                                                JUDGE




1/1
